Allen, J.
One condition in the replevin bond was to return the goods replevied in case such should be the final judgment. Such was the final judgment, and, upon the failure of the plaintiff in replevin to return the property, the bond was broken, and an action might immediately be brought upon it, without previous demand or suing out a writ of return. Wright v. Quirk, 105 Mass. 44. Leonard v. Whitney, 109 Mass. 265. The action of replevin was in the Superior Court; and the action on the replevin bond was brought in the Municipal Court. The only ground of defence which is urged. to the action on the bond is that it ought to have been brought in the Superior Court, and that the Municipal Court had no jurisdiction. But we know of no rule of law or good reason requiring the action on the bond to be in the same court where the action of replevin was brought; and we find nothing in the argument for the defendants leading to that result. The sum demanded was within the jurisdiction of the Municipal Court; and the action might properly be brought there. That court, by express statute, has jurisdiction “ of all civil actions and proceedings,” wherein the sum demanded exceeds one hundred dollars, and does not exceed one thousand dollars, except where the title to real estate is put in issue. Pub. Sts. c. 154, § 59. Judgment affirmed.